IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00340-CR
                                No. 10-16-00344-CR
                                No. 10-16-00345-CR

                      EX PARTE DONNY LEE CLABORN



                         From the 66th District Court
                              Hill County, Texas
                 Trial Court Nos. 39,334; 39,340; 39,341; 39,342


                          MEMORANDUM OPINION


      Donny Lee Claborn filed a motion to dismiss his appeals. See TEX.R.APP.P. 42.2(a).

Dismissal of the appeals would not prevent a party from seeking relief to which it would

otherwise be entitled. The motion is granted, and the appeals are dismissed.




                                               AL SCOGGINS
                                               Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeals dismissed
Opinion delivered and filed July 19, 2017
Do not publish
[CR25]




Ex parte Claborn                            Page 2